Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on February 1st, 2021. Claims 1, 7-8, 14-15, and 20 is/are amended and claims 5-6, 12-13, and 19 are canceled, as a result of the Examiner’s Amendment and interview conducted on March 1st, 2021 included herein. Claims 1-4, 7-11, 14-18, and 20 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Edward J. Marshall (Reg. No. 45,395) on March 1st, 2021. The application has been amended as follows:

Amendments to the Claims:
(Currently Amended) A method comprising:
at a first advertisement management system, assuming control of inserting advertisements into a spot break for a first pre-allocated portion of the spot break, the first pre-allocated portion of the spot break having a duration and a scheduled conclusion; 
at the first advertisement management system, making a first determination, based at least in part on a number of advertisements available for insertion into the first pre-allocated portion of the spot break by the first advertisement management system, 
wherein making the first determination further includes:
determining whether a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break;
determining whether a Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the spot break; and
passing control from the first advertisement management system to the second advertisement management system in accordance with the first determination.
(Original) The method of claim 1, wherein making the first determination further includes:
determining whether the first advertisement management system is providing advertisements for insertion by a streaming client.
(Original) The method of claim 2, further comprising:
passing control from the first advertisement management system to the second advertisement management system prior to the scheduled conclusion of the first pre-allocated portion of the spot break in response to determining that:
the number of advertisements available for insertion into the first pre-allocated portion of the spot break is insufficient to fill the first pre-allocated portion of the spot break, and
the first advertisement management system is providing advertisements for insertion by a streaming client.

in response to determining that the number of advertisements available for insertion into the first pre-allocated portion of the spot break is insufficient to fill the first pre-allocated portion of the spot break, and that the first advertisement management system is not providing advertisements for insertion by a streaming client:
adding sufficient fill items to complete the first pre-allocated portion of the spot break; and
passing control from the first advertisement management system to the second advertisement management system at the scheduled conclusion of the first pre-allocated portion of the spot break.
(Cancelled)
(Cancelled)
(Currently Amended) The method of claim [[6]]1, further comprising:
passing control from the first advertisement management system to the second advertisement management system later than the scheduled conclusion of the first pre-allocated portion of the spot break in response to determining that:
a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break; and
the Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the spot break.

(Currently Amended) A device comprising:
at least one processor and memory implementing a first advertisement management system, the first advertisement management system configured to:

make a first determination, based at least in part on a number of advertisements available for insertion into the first pre-allocated portion of the spot break by the first advertisement management system, whether control of inserting advertisements into the spot break is to be passed to a second advertisement management system at the scheduled conclusion of the first pre-allocated portion of the spot break, prior to the scheduled conclusion of the first pre-allocated portion of the spot break, or later than the scheduled conclusion of the first pre-allocated portion of the spot break;
wherein the first advertisement management system is further configured to:
determine whether a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break;
determine whether a Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the spot break; and
pass control from the first advertisement management system to the second advertisement management system in accordance with the first determination.
(Original) The device of claim 8, wherein the first advertisement management system is further configured to:
determine whether the first advertisement management system is providing advertisements for insertion by a streaming client.

pass control from the first advertisement management system to the second advertisement management system prior to the scheduled conclusion of the first pre-allocated portion of the spot break in response to determining that:
the number of advertisements available for insertion into the first pre-allocated portion of the spot break is insufficient to fill the first pre-allocated portion of the spot break, and
the first advertisement management system is providing advertisements for insertion by a streaming client.
(Original) The device of claim 9, wherein the first advertisement management system is further configured to:
in response to determining that the number of advertisements available for insertion into the first pre-allocated portion of the spot break is insufficient to fill the first pre-allocated portion of the spot break, and that the first advertisement management system is not providing advertisements for insertion by a streaming client:
add sufficient fill items to complete the first pre-allocated portion of the spot break; and
pass control from the first advertisement management system to the second advertisement management system at the scheduled conclusion of the first pre-allocated portion of the spot break.

(Cancelled) 
(Currently Amended) The device of claim [[13]]8, wherein the first advertisement management system is further configured to:
pass control from the first advertisement management system to the second advertisement management system later than the scheduled conclusion of the first pre-allocated portion of the spot break in response to determining that:
a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break; and
the Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the spot break.

(Currently Amended) A non-transitory computer readable medium tangibly embodying a program of instructions configured to be stored in a memory and executed by a processor implementing a first advertisement management system, the program of instructions including
at least one instruction to assume control of inserting advertisements into a spot break for a first pre-allocated portion of the spot break, the first pre-allocated portion of the spot break having a duration and a scheduled conclusion; 
at least one instruction to make a first determination, based at least in part on a number of advertisements available for insertion into the first pre-allocated portion of the spot break by the first advertisement management system, whether control of inserting advertisements into the spot break is to be passed to a second advertisement management system at the scheduled conclusion of the first pre-allocated portion of the spot break, prior to the scheduled conclusion of the first pre-allocated portion 
wherein the at least one instruction to make a first determination further includes:
at least one instruction to determine whether a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break; and
at least one instruction to determine whether a Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the spot break; and
at least one instruction to pass control from the first advertisement management system to the second advertisement management system in accordance with the first determination.
(Original) The non-transitory computer readable medium of claim 15, wherein the program of instructions further includes:
at least one instruction to determine whether the first advertisement management system is providing advertisements for insertion by a streaming client.
(Original) The non-transitory computer readable medium of claim 16, wherein the program of instructions further includes:
at least one instruction to pass control from the first advertisement management system to the second advertisement management system prior to the scheduled conclusion of the first pre-allocated portion of the spot break in response to determining that:
the number of advertisements available for insertion into the first pre-allocated portion of the spot break is insufficient to fill the first pre-allocated portion of the spot break, and
the first advertisement management system is providing advertisements for insertion by a streaming client.

at least one instruction to add sufficient fill items to complete the first pre-allocated portion of the spot break in response to determining that the number of advertisements available for insertion into the first pre-allocated portion of the spot break is insufficient to fill the first pre-allocated portion of the spot break, and that the first advertisement management system is not providing advertisements for insertion by a streaming client by; and
at least one instruction to pass control from the first advertisement management system to the second advertisement management system at the scheduled conclusion of the first pre-allocated portion of the spot break.
(Cancelled)
(currently amended) The non-transitory computer readable medium of claim [[19]]15, wherein the program of instructions further includes:
at least one instruction to pass control from the first advertisement management system to the second advertisement management system later than the scheduled conclusion of the first pre-allocated portion of the spot break in response to determining that:
a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break; and
the Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the spot break.


Double Patenting – Withdrawn
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 1-4, 7-11, 14-18, and 20  under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved (Please refer to Terminal disclaimer filed on March 04th, 2021). Thus the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-4, 7-11, 14-18, and 20 under 35 U.S.C. 101 been fully considered and are persuasive (See Remarks 11-19). As well, recently released (PEG 2019) guidance of the examination process related to 35 USC 101 have been applied to the pending claims. The 35 USC 101 rejection of claims 1-4, 7-11, 14-18, and 20 has been withdrawn. 
The instant claims are determined to be directed to a judicial exception of providing targeted information to consumers in same spot break as universal advertisements to minimize or avoid potential advertiser adjacency conflicts, which amounts to advertising, marketing or sales activities or behaviors, that falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
While the claims are directed to a judicial exception, the claims are directed to a practical application of determining whether a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break and whether a Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the 

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-4, 7-11, 14-18, and 20 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-4, 7-11, 14-18, and 20 is withdrawn (Refer to Non-Final Office action dated 10/02/2020, page(s) 14).

Allowable Subject Matter
Claims 1-4, 7-11, 14-18, and 20 are allowed. The closest prior art of record is U.S Pub. 20100037253 (“Sheehan”) in view of US Pub. 20140089968 (“Farb”) in view of US Pub. 20130144723 (“Green”) in view of US Pub. 20130097629 (“Popescu”). 
As per Claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of determining whether a length of scheduled advertisements exceeds the duration of the first pre-allocated portion of the spot break and whether a Run Last Spot parameter indicates that the first advertisement management system is permitted to retain control of inserting advertisements into the spot break beyond the duration of the first pre-allocated portion of the spot break and passing control from the first advertisement management system to the second advertisement management system in accordance with the first determination.
This combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
2-4, 7, 9-11, 14, 16-18, and 20 depend upon claims 1, 8, and 15 and have all the limitations of claims 1, 8, and 15 and would be allowable for the same reason.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/GAUTAM UBALE/Primary Examiner, Art Unit 3682